11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                          JUDGMENT

In the interest of J.F., a child,                * From the 326th District
                                                   Court of Taylor County,
                                                   Trial Court No. 7597-CX.

No. 11-14-00246-CV                               * March 6, 2015

                                                 * Memorandum Opinion by Wright, C.J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.